Title: From George Washington to Brigadier General John Lacey, Jr., 13 February 1778
From: Washington, George
To: Lacey, John Jr.



Sir
Head Quarters [Valley Forge] 13th Feby 1778

I have yours of the 11th informing me of the reduced State of your Militia. I have wrote to the president on the Subject, and have let him know that unless the number of Men (one thousand) which Genl Armstrong promised should be kept up, are regularly and constantly in the feild, it will be impossible to cover the Country on the other side of Schuylkill.
Except such proof can be obtained against John Dennis as will amount to a conviction you had better discharge him at once, many of these people are sent to the provost Guard and after laying a considerable time are at length discharged for want of Evidence. I am Sir Yr most obt Servt

Go: Washington

